Citation Nr: 0526110	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-14 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to May 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO denied service connection for 
bilateral hearing loss.

The Board notes that, in the veteran's VA medical records of 
February 2002 and during the Travel Board hearing, he 
complained of suffering from tinnitus symptoms since service.  
The Board considers this an informal claim for service 
connection for tinnitus.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

Bilateral hearing loss disability is attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).  Service connection for an organic 
disease of the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Factual Background

In a VA examination of July 1972 the veteran's hearing was 
noted as normal.  

Audiological reports dated between November 1998 and January 
2002 from the Hear Again Audiology Clinic are of record.

A VA ENT consult of February 2002 reveal that the veteran was 
suffering from bilateral mixed hearing loss with and average 
of 50 decibels in the left ear and 70 decibels in the right 
ear with 30 decibels conductive component bilaterally.  The 
diagnosis was bilateral clinical otosclerosis with underlying 
sensorineural hearing loss due to noise trauma, or other 
causes not known.

In a private audiological exam of June 2003 the following 
findings were noted:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
50
50
70
80
95
LEFT
40
45
55
X
60

In a June 2005 letter, Dr. D stated that while the veteran 
has had other otological complaints and disease processes, 
other doctors had consistently documented underlying 
sensorineural, noise-induced hearing loss continuing from the 
veteran's military exposure, and that in her opinion, the 
veteran "continues to battle constant tinnitus and hearing 
loss, which should be considered 'service connected.'"

In July 2005, a staff physician with the VA stated that he 
"certainly agree[d] that [the veteran's] hearing loss is 
most probably due to his combat exposure in the service."

At a Travel Board hearing held in June 2005, the veteran's 
representative stated that the veteran, while in service in 
Vietnam, worked as a truck and motor vehicle operator and was 
exposed to constant mortar and rocket attacks while having no 
hearing protection.  The veteran stated that he had mortar 
fire right next to him and that shortly after Vietnam he 
noticed that he could not hear clearly.  

Analysis

Initially the Board notes that the veteran served during the 
Vietnam War Era in an area of Vietnam prone to heavy mortar 
attacks.  Where a combat veteran alleges he suffers disease 
or injury incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154 makes it clear that 
special considerations attend the cases of combat veterans.

The veteran has alleged that his current bilateral hearing 
loss disability is due to noise exposure during service.  The 
veteran's DD-214 shows that the veteran is entitled to the 
Vietnam Service Medal with one star.  Therefore, the Board 
accepts that the veteran was exposed to noise while in 
service.  38 U.S.C.A. § 1154(a).

Medical records show that the veteran has a hearing loss 
disability.  Audiological examinations consistently show the 
veteran having auditory thresholds in the 2000, 3000, 4000 
Hertz frequencies at 40 decibels or greater.  

Service connection has been denied on the basis that 
otosclerosis was not found in service or within a year 
following service.  However, the Board notes that the veteran 
is not claiming service connection for otosclerosis.  The 
veteran has consistently claimed that he has underlying 
hearing loss which he has attributed to noise exposure while 
in service.  Furthermore, the Board notes that the medical 
records note both, otosclerosis and sensorineural hearing 
loss.  Therefore, the Board concludes that the veteran's 
otosclerosis and bilateral hearing loss are two separate 
conditions.

In addition, the record contains two medical opinions which 
attribute the veteran's hearing loss disability to his noise-
exposure while in service.  One opinion from Dr. Dare states 
that despite the veteran's other otological complaints and 
disease processes, the veteran's bilateral hearing loss 
should be considered service-connected.  In addition, a VA 
physician stated that the veteran's bilateral hearing loss 
"is most probably due to his combat exposure in the 
service."  There is no basis to ignore these opinions.  The 
veteran has current hearing loss disability that is due to an 
inservice disease or injury. 


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


